Exhibit 10.3



 

 



TRANSITIONAL SERVICES AGREEMENT

 

THIS TRANSITIONAL SERVICES AGREEMENT (this “Agreement”) is made and entered into
as of December 13, 2019 (the “Effective Date”) by and between (i) FMG Kentucky,
LLC and FMG Valdosta, LLC, each a Delaware limited liability company
(collectively, “Recipient”), and (ii) Fairway Outdoor Advertising Group, LLC, a
Delaware limited liability company (“Provider”). Provider and Recipient are
referred to collectively as the “Parties” and individually as a “Party.”
Capitalized terms used and not otherwise defined herein shall have the meanings
given to such terms in the Purchase Agreement (as defined herein).

 

RECITALS

 

WHEREAS, Provider and Recipient are parties to that certain Equity Purchase
Agreement, dated as of October 16, 2019 (the “Purchase Agreement”), by and among
Provider, as seller, Recipient, and Billboards LLC, as purchaser, a Delaware
limited liability company (“Assignor”);

 

WHEREAS, Assignor and MediaCo Holding Inc. (“Purchaser”) are parties to that
certain Assignment and Assumption of Purchase Agreement, dated as of the date
hereof, pursuant to which Assignor assigned to, and Purchaser assumed and
accepted, all of Assignor’s rights, title and interest in and obligations under
the Purchase Agreement;

 

WHEREAS, pursuant to the Purchase Agreement, as assigned to Purchaser, among
other things, Provider has agreed to sell to Purchaser, and Purchaser has agreed
to purchase from Provider, the Acquired Units as more particularly described in
the Purchase Agreement (the “Transaction”); and

 

WHEREAS, in connection with the Transaction, Provider has agreed to provide or
to cause one or more of its Affiliates to provide to Recipient, from and after
the Effective Date, certain services on a transitional basis on the terms and
conditions set forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and promises
contained herein and for other good and valuable consideration, the Parties
agree as follows:

 

1.           Transitional Services.

 

(a)            Upon the terms and subject to the conditions set forth in this
Agreement, Provider shall provide, or cause one or more of its Affiliates to
provide, the services set forth on Schedule A (the “Transitional Services”) to
Recipient. If any services, functions or responsibilities not specifically
described in this Agreement are an inherent or necessary part of the
Transitional Services or required for the proper performance or provision of the
Transitional Services, they shall be deemed to be included within the scope of
the Transitional Services to the same extent as if specifically described in
this Agreement.

 

(b)           The Parties acknowledge that Schedule A has been prepared using
general descriptions of Transitional Services. If at any time within forty-five
(45) days after the Effective Date, Recipient becomes aware of any services,
software or facilities (or the scope thereof) that are not expressly addressed
in Schedule A but which were (i) being provided by or on behalf of a service
provider to the Business during the twelve (12) month period prior to the
Effective Date and are reasonably necessary for the operations of the Business,
and (ii) are not readily available from a third-party service provider at a
comparable cost (“Missing Services”), Recipient may provide notice thereof to
Provider. Upon receipt of such notice, Provider shall be required to provide the
Missing Service in substantially the same manner and at substantially the same
cost as such Missing Service was operated during such prior twelve (12) month
period. Provider shall implement the Missing Service as soon as reasonably
practicable under the circumstances; such Missing Service shall be automatically
added as a Transitional Service to Schedule A, for all purposes of this
Agreement; and the Parties shall promptly meet to identify and document the
scope, fees and term for such Missing Service on a reasonable basis; provided
that in no event will the expiration date of the term of such missing service
extend beyond the last expiration date of any other Transitional Service on
Schedule A. However, the foregoing shall not apply to any such service, software
or facility, the provision of which would conflict with or violate, in any
material respect, any applicable Law, any contract or agreement to which
Provider is a party or the rights of any third party with respect thereto.

 



 

 

 

(c)            Recipient acknowledges that Provider may provide the Transitional
Services directly, through any of its Affiliates or through one or more third
parties engaged by Provider to provide the Transitional Services in accordance
with the terms of this Agreement.

 

(d)           Subject to the provisions of Sections 7 and 8, nothing in this
Agreement shall require Provider to perform or cause to be performed any
Transitional Service if the provision of such Transitional Service by Provider
would, as a result of a material change in applicable Law following the
Effective Date, conflict with or violate, in any material respect, any
applicable Law, any contract or agreement to which Provider is a party or the
rights of any third party with respect thereto. If Provider becomes aware of any
potential conflict or violation on the part of Provider, Provider may suspend or
cease providing such Transitional Service; provided that Provider promptly
advises Recipient in writing of such potential conflict or violation and
cooperates in good faith with Recipient to implement an alternative that
resolves such conflict or violation.

 

2.            Standard of Care. Provider shall provide, or cause to be provided,
the Transitional Services in compliance with applicable Law and in the manner
and at a relative level of service, for the same purposes and with the same
degree of care, skill and attention, including with respect to the quality and
timeliness of such services, in all material respects, as comparable services
were historically performed for the Business or for Provider’s own businesses
and Affiliates.

 

3.            Manner of Performance; Utilization Levels; Suspension.

 

(a)            Provider shall provide, or cause to be provided, the Transitional
Services in substantially the same manner (which will be of like kind and amount
and provided in the manner and at a relative level of service, for the same
purposes and with the same degree of care, skill and attention, including with
respect to the quality and timeliness of such services, in all material
respects), and using substantially the same processes and systems, as any such
Transitional Services that have been provided to the Business in the twelve (12)
month period prior to the Effective Date; provided that Provider may modify the
manner in which it provides the Transitional Services to conform to
modifications in the manner in which Provider or its Affiliates generally
provide services to their own businesses or as required by contracts with third
parties or contractors, but only if such modifications would not result in (i) a
material impact on Recipient, Recipient’s Affiliates or the Business or its
operations (including, for the avoidance of doubt, a material cost to Recipient)
or (ii) Recipient, Recipient’s Affiliates or the Business generally being
treated any less favorably than Provider or its Affiliates receiving such
services. Any incremental costs relating to or arising from any such
modifications to the Transitional Services shall be borne solely by Recipient;
provided that no such modifications shall entitle Provider to increase the fees
for the Transitional Services set forth in Schedule A.

 



2

 

 

(b)           It is the intention of the Parties that Recipient’s use of any
Transitional Service shall not be materially higher than or expanded from level
of utilization of the Business in the twelve (12) month period prior to the
Effective Date, except as is necessary to accommodate changes to the Business
after Closing relating to the separation of the Business from Provider’s and its
Affiliates’ other businesses as a result of the December 2018 reorganization
(including the assumption of the Transitional Services on a self-supporting
basis). Provider shall have no obligation to provide Recipient with any levels
of Transitional Service or changes to Transitional Services beyond that which is
expressly agreed to herein or in the Purchase Agreement.

 

(c)            Recipient acknowledges that the Transitional Services may, from
time to time, in the reasonable discretion of Provider, be interrupted or
suspended in whole or in part for reasonable and ordinary course or necessary
modifications or maintenance relating to the Transitional Services (the “Service
Suspensions”); provided, however, that Provider shall conduct any Service
Suspension for the Transitional Services consistent with past practice of the
Business and similarly to treatment of, and consistent with policies, procedures
and standards applicable to, the same or similar suspensions by Provider with
respect to provision of similar services to its and its Affiliates’ businesses.
Provider shall consider the impact of any such Service Suspensions on Recipient,
cooperate in good faith with Recipient and use commercially reasonable efforts
to minimize any adverse consequences to Recipient and to implement reasonable
alternatives to allow performance of essential Transitional Services to continue
during such Service Suspensions, in each case, consistent with the manner in
which it does so for its and its Affiliates’ businesses and the past practice of
the Business. Except in emergency situations in which prior notice is not
possible, Provider shall notify Recipient as promptly as practicable before (or
in the case of emergency situations in which prior notice is not possible, as
promptly as practicable after) any Service Suspension. Notwithstanding anything
to the contrary herein, following such Service Suspension, Provider shall
promptly resume such Transitional Services and use commercially reasonable
efforts to eliminate any Transitional Service backlog.

 

(d)           If Provider delegates any of its responsibilities under this
Agreement to any of its Affiliates or (with the prior consent of Recipient (not
to be unreasonably withheld, conditioned or delayed)) uses third-party
subcontractors in the performance of its obligations under this Agreement, then
Provider will impose upon such third-party subcontractor confidentiality
obligations that are substantially equivalent to its confidentiality obligations
hereunder, and will remain ultimately and fully responsible to the same extent
as if Provider were performing such obligations itself, including ensuring that
the obligations with respect to the nature, quality and standards of care set
forth herein are satisfied with respect to any services provided by such
Affiliate or subcontractor. Further, if Provider delegates any Transitional
Service provided hereunder to a third-party subcontractor, then (except to the
extent such Transitional Service has been historically provided to the Business
by such subcontractor prior to the Closing Date) Provider will be responsible
for any additional costs, attributable to the delegation, in excess of the costs
that were actually charged to Recipient prior to such delegation to a
subcontractor for such Transitional Service.

 



3

 

 

4.            Term and Termination.

 

(a)            The term and provision of a particular Transitional Service shall
be as set forth on Schedule A (unless sooner terminated pursuant to the terms
hereof) (the “Initial Term”). The term of this Agreement shall commence on the
Effective Date and shall continue (unless sooner terminated pursuant to the
terms hereof) until the date on which the provision of all Transitional Services
has terminated or as otherwise agreed to in writing by the Parties. Recipient
shall have the right to request Provider’s approval of an extension of the term
relating to any Transitional Service on one (1) occasion for a period not to
exceed thirty (30) days (such extension term, the “Renewal Term”). Recipient
shall make such written request to Provider not less than ten (10) Business Days
prior to the then-scheduled expiration date of the term relating to such
Transitional Service. Provider shall not unreasonably withhold, delay or
condition its approval of any such extension request by Recipient.

 

(b)            Provider may terminate this Agreement by giving written notice to
Recipient, in the event Recipient is in breach of any payment obligation under
this Agreement and fails to cure such breach within twenty (20) Business Days of
receipt of written notice of such breach from Provider.

 

(c)            Either Party may terminate this Agreement or any Transitional
Service immediately upon written notice to the other Party if the other Party
voluntarily files or involuntarily has filed against it (which, in the case of
an involuntary filing, is not dismissed within ten (10) Business Days of such
filing), any bankruptcy, receivership, insolvency or reorganization proceeding.

 

(d)            Recipient may from time to time terminate this Agreement with
respect to any particular Transitional Service, in whole or in part, for any
reason or no reason upon providing at least five (5) Business Days’ prior
written notice to Provider of such termination; provided that any actual,
documented out of pocket cost incurred or continued to be borne by Provider to a
third-party in connection with such termination that would not have been
incurred or borne by Provider if the applicable Transitional Service had been
provided for the entire term set forth on Schedule A shall be borne by Recipient
(other than costs that Provider would have borne regardless of whether such
Transitional Services had not been provided under this Agreement). Schedule A
shall be deemed amended to reflect any terminated Transitional Service. Such
termination shall be effective as of the later of (x) the date set forth in the
notice or (y) five (5) Business Days after delivery of such notice to Provider.
In the event of the termination of a Transitional Service that is interdependent
with another Transitional Service, Provider will, upon receipt of such
termination notice, inform Recipient of the nature of such interdependency and
identify in writing to Recipient the Transitional Services that are
interdependent with the Transitional Service proposed to be terminated and, to
the extent applicable, any necessary modifications for continuation of, or an
alternative means of providing, such other Transitional Service (an
“Interdependent Service Notice”). If Recipient does not rescind such
termination, either by informing Provider that it nonetheless wishes to
terminate the Transitional Service or by failing to respond to Provider within
ten (10) days after delivery of the Interdependent Service Notice, then the
identified interdependent Transitional Service shall also be terminated, unless
the Parties otherwise agree on modifications for continuation of, or an
alternative means of providing, such interdependent Transitional Service and (if
appropriate and mutually agreed upon) revised fees in connection therewith.

 



4

 

 

(e)          In the event of termination or expiration of this Agreement, this
Agreement shall cease to have further force or effect, and neither Party shall
have any liability to the other Party with respect to this Agreement; provided
that:

 

(i)                the termination or expiration of this Agreement shall not
release a Party from any liability or obligation that already has accrued as of
or prior to the effective date of such termination or expiration, as applicable,
and shall not constitute a waiver or release of, or otherwise be deemed to
adversely affect, any rights, remedies or claims which a Party may have
hereunder at Law, in equity or otherwise or which may arise out of or in
connection with such termination or expiration, subject to the provisions of
this Agreement (including Section 11);

 

(ii)               this Section 4(e) (Survival), Section 9 (Disclaimers;
Limitation of Liability; Indemnification), Section 10 (Confidentiality) and
Section 11 (Miscellaneous) shall survive termination or expiration of this
Agreement in accordance with their respective terms unless otherwise agreed to
in writing by the Parties; and

 

(iii)              following the termination or expiration of this Agreement:
(A) the Parties may negotiate for the purchase by Recipient of certain
equipment, software or other materials set forth on Schedule B at prevailing
market prices (taking into account age and wear and tear of such property) as
determined by the Parties during such negotiations; and (B) Recipient shall have
the right to offer employment to any employee of the Provider or its Affiliates
who provided Transitional Services to Recipient hereunder.

 

(f)           Recipient shall use commercially reasonable efforts to transition
off the Transitional Services as promptly as practicable following the Effective
Date.

 

5.            Service Charges.

 

(a)           Fees and Expenses. The aggregate fees for the Transitional
Services shall equal $5,000 per month until February 11, 2020, plus the Employee
Services Charges (as defined in Exhibit A hereto). Following February 11, 2020
and until the termination or expiration of this Agreement, the aggregate fees
for the Transitional Services shall equal $50,000 per month, plus the Employee
Services Charges (as defined in Exhibit A hereto); provided, that if Recipient
elects to terminate the Windstream services in any of its markets (i) during the
Initial Term, Recipient and Provider will share cancellation fees and charges
50/50 (and thus Recipient will in such event promptly reimburse Provider for 50%
of actual cancellation charges paid to Windstream) and (ii) during any Renewal
Term, Recipient will be responsible for 100% of cancellation fees and charges
(and thus Recipient will in such event promptly reimburse Provider for 100% of
actual cancellation charges paid to Windstream). Further, in the event Provider
is required to make any single expenditure in excess of $25,000 (any such item
and/or service, a “Material Expenditure Item”) during the Initial Term or any
Renewal Term in respect of any Transitional Service, Provider will provide
written notice to Recipient of such Material Expenditure Item and the cost
associated therewith and within five (5) days after receipt of such notice,
Recipient will either consent or reject to the incurrence of such cost by
Provider. If Recipient rejects such Material Expenditure Item, Provider shall
have no obligation to continue to provide any Transitional Service associated
with such Material Expenditure Item. If Recipient consents to such cost,
Recipient will be responsible for 100% of the costs and expenses associated with
such Material Expenditure Item and will promptly reimburse Provider for the full
amount thereof.

 



5

 

 

(b)           Taxes. Recipient shall be entitled to deduct and withhold from the
amounts otherwise payable in connection with this Agreement such amounts as are
required to be deducted or withheld under applicable Law, and any such amounts
deducted and withheld shall be treated for all purposes of this Agreement as
having been paid to Provider in respect of which the deduction or withholding
was made. Except as expressly noted therein, the amounts set forth in Section
5(a) with respect to each Transitional Service do not include any sales, use,
goods and services or similar taxes (collectively, and together with any
interest, penalties or additions to tax imposed with respect thereto, “Sales
Taxes”), and Recipient shall bear the cost of any such Sales Taxes in connection
with this Agreement or the performance hereof, which cost shall be in addition
to the amounts required to be paid as set forth on Section 5(a) and shall be
paid in accordance with Section 5(c).

 

(c)           Payment. Beginning on the calendar month immediately following the
calendar month in which the Effective Date occurs and continuing each month
until the termination of this Agreement in accordance with Section 4, Provider
shall provide to Recipient an invoice on or before the fifteenth (15th) day of
the month that lists the prior month’s charges. Each invoice shall set forth in
reasonable detail the applicable Transitional Services provided during such
period, the basis for computing the charges (including any applicable service
credits, rebates, cost reductions or discounts received by Provider during the
prior month) and the corresponding amounts owed. Recipient shall remit, or cause
to be remitted, to Provider payment for all fees and expenses in connection with
the Transitional Services within thirty (30) days after the date of the
applicable invoice.

 

(d)           Finance Charge. If Recipient fails to make any payment due under
this Agreement within fifteen (15) days of the date such payment was due to
Provider, a finance charge of one percent (1.0%) per month or, if less, the
maximum rate allowed by applicable Law, payable by Recipient to Provider, shall
accrue on such unpaid amount from the date of the applicable invoice to the date
such payment is received by Provider. In addition, Recipient shall indemnify
Provider for their costs, including reasonable, documented out-of-pocket costs,
including reasonable attorneys’ fees and disbursements, actually incurred to
collect any unpaid amount.

 

6.            Cooperation; Information and Access. During the term of the
Agreement, the Parties will cooperate in good faith in all matters relating to
the provision and receipt of the Transitional Services. Without limiting the
generality of the foregoing:

 

(a)           Recipient will provide Provider (and, as applicable, Provider’s
Affiliates and third party providers) in a timely manner with such information
and access (upon reasonable advance notice and during normal business hours) to
Recipient’s or its Affiliates’ facilities as is required or reasonably requested
by Provider (and, as applicable, Provider’s Affiliates), in each case, to the
extent necessary to provide the Transitional Services. If either Party (the
“Accessing Party”) or its Affiliates is given access, whether on site or through
remote facilities, to the other Party or its Affiliates’ computer systems,
electronic data storage systems or software (collectively, the “Systems”) in
connection with the Transitional Services, such Accessing Party shall, and shall
cause its Affiliates to, comply with the applicable system security policies,
information technology procedures and user terms and requirements of the other
Party, its Affiliates or any third party, as applicable. The Accessing Party
shall, and shall cause its Affiliates, to access and use only those Systems for
which the other Party, its Affiliates or a third party, as applicable, have
granted access and use and solely for the purpose of providing or receiving the
Transitional Services, as applicable.

 



6

 

 

(b)           Provider shall cooperate with Recipient and provide such
reasonable consultation, information and assistance as is reasonably requested
by Recipient in connection with the transfer of responsibility for the
management and provision of the Transitional Services from Provider or its
Affiliates to Recipient or its third-party service providers on a
self-supporting basis (including with respect to the transfer of segregated data
for the Business in an appropriate data format and on appropriate transfer
media).

 

7.            Third Party Consents. To the extent that the provision of any
Transitional Services to Recipient or its Affiliates under this Agreement
requires any third party consents, licenses, sublicenses or approvals
(collectively, “Required Consents”), Provider shall use commercially reasonable
efforts to obtain such Required Consents (the costs and expenses of which shall
be borne one hundred percent (100%) by Recipient) in order to permit the
provision of such Transitional Services as contemplated hereby. In connection
therewith, Recipient shall use commercially reasonable efforts to cooperate in
connection with Provider’s efforts to obtain such Required Consents. To the
extent that Provider fails to obtain any Required Consents, Provider and
Recipient will cooperate in good faith to secure an arrangement that is
reasonably acceptable to both Parties under which Recipient would obtain the
benefit of such Transitional Service.

 



8.            Intellectual Property. All firmware and software (including any
license rights or rights of use) copyright and any and all other Intellectual
Property rights in all materials, including computer programs, documentation,
reports, modifications thereof, and all other information shall be owned by the
Party that (or whose Affiliate or third party service provider) developed,
wrote, or produced such Intellectual Property. No license, express or implied,
is being granted by the Parties under this Agreement, other than to the extent
necessary for use or performance of the applicable Transitional Services.

 



9.           Disclaimers; Limitation of Liability; Indemnification.

 

(a)           Disclaimers. EXCEPT AS OTHERWISE SET FORTH IN THIS AGREEMENT
(INCLUDING AS TO STANDARD OF CARE) OR THE PURCHASE AGREEMENT, THE TRANSITIONAL
SERVICES ARE PROVIDED ON AN “AS IS” BASIS, WITHOUT WARRANTY OF ANY KIND, EXPRESS
OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE OR OTHER WARRANTIES, CONDITIONS, GUARANTEES OR REPRESENTATIONS, WHETHER
EXPRESS OR IMPLIED, AND RECIPIENT HEREBY EXPRESSLY DISCLAIMS ANY APPLICABLE
IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE OR OTHER WARRANTY,
CONDITION, GUARANTEE OR REPRESENTATION, WHETHER EXPRESS OR IMPLIED, WITH RESPECT
TO THE TRANSITIONAL SERVICES.

 



7

 

 

(b)          Limitation of Liability. EXCEPT FOR LOSSES OR DAMAGES ARISING FROM
A PARTY’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR FRAUD, IN NO EVENT SHALL
EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY SPECIAL, INDIRECT, INCIDENTAL,
CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES (INCLUDING LOSS OF ANTICIPATED
REVENUES OR PROFITS, FAILURE TO REALIZE EXPECTED SAVINGS, EXPENSES OF
INVESTIGATION, ENFORCEMENT AND COLLECTION AND ATTORNEYS’ AND ACCOUNTANTS’ FEES
AND EXPENSES) ARISING FROM ANY ACTION RELATING TO THIS AGREEMENT OR ANY OF THE
SERVICES, WHETHER SUCH ACTION IS BASED ON WARRANTY, CONTRACT, TORT (INCLUDING
NEGLIGENCE OR STRICT LIABILITY) OR OTHERWISE. EXCEPT FOR LOSSES OR DAMAGES
ARISING FROM A PARTY’S GROSS NEGLIGENCE, WILLFUL MISCONDUCT OR FRAUD, IN NO
EVENT SHALL EITHER PARTY BE LIABLE UNDER THIS SECTION 9 OR OTHERWISE WITH
RESPECT TO THIS AGREEMENT OR ANY BREACH HEREOF FOR ANY AMOUNT IN EXCESS OF THE
AGGREGATE FEES THAT ARE PAID OR PAYABLE TO PROVIDER PURSUANT TO THIS AGREEMENT.

 

(c)          Indemnification.

 

(i)               Recipient agrees to indemnify and hold harmless Provider and
its directors, officers, employees, Affiliates, agents, attorneys,
representatives, successors and permitted assigns harmless from and against any
losses, costs, judgments, awards, claims, suits, liabilities, taxes, damages and
other penalties (including reasonable attorneys’ fees) (collectively, “Losses”)
arising out of or resulting from any actions, suits, claims, proceedings or
demands brought by any third party to the extent related to Recipient’s (x)
breach of this Agreement or (y) gross negligence, willful misconduct or fraud or
violation of applicable Law; provided, however, that the foregoing indemnity
shall not apply to Losses to the extent arising out of or resulting from
Provider’s gross negligence, willful misconduct, fraud or violation of
applicable Law or Losses which are insured under Provider’s insurance policies,
including but not limited to worker’s compensation insurance.

 

(ii)             Provider agrees to indemnify and hold harmless Recipient and
Recipient’s directors, officers, employees, Affiliates, agents, attorneys,
representatives, successors and permitted assigns from and against any Losses
arising out of or resulting from any actions, suits, claims, proceedings or
demands brought by any third party to the extent arising out of or resulting
from Provider’s (x) breach of this Agreement or (y) gross negligence, willful
misconduct, fraud or violation of applicable Law; provided, however, that the
foregoing indemnity shall not apply to Losses to the extent arising out of or
resulting from Recipient’s gross negligence, willful misconduct or fraud.

 

(d)          Except for defective performance of a Transitional Service arising
out of gross negligence, willful misconduct or fraud and subject to Section
9(c)(ii) and Section 11(i), Recipient’s sole and exclusive non-monetary remedy
for defective performance of any Transitional Service is correction or compliant
re-performance of such Transitional Service.

 



8

 

 

10.          Confidentiality.

 

(a)           The following shall be considered “Confidential Information” for
purposes of this Agreement: all information furnished by any Party, its
Affiliates or its representatives (the “Disclosing Party”) to another Party, its
Affiliates or its representatives (the “Receiving Party”) in connection with the
provision of the Transitional Services hereunder, whether or not in writing and
whether or not labeled or identified as confidential or proprietary, including
information relating to the Disclosing Party’s business, business relationships
and financial affairs, including inventions, trade secrets, technical
information, know-how, product and pricing information and plans, research and
development activities, marketing plans and activities, customer, supplier and
prospect information and employee and financial information; provided that
Confidential Information shall not include, and there shall be no obligation
hereunder with respect to, information that (i) is or becomes generally
available to the public, other than as a result of a disclosure in breach of
this Agreement or any other obligation of confidentiality by the Receiving
Party, (ii) the Receiving Party can demonstrate was or became available to the
Receiving Party from a third party (not an Affiliate of Provider) not bound by
any confidentiality obligation or (iii) is developed independently by the
Receiving Party (after the date hereof) without reference to the Confidential
Information.

 

(b)           Each Party, in its capacity as the Receiving Party, agrees to:
(i) treat the Confidential Information of the Disclosing Party as confidential;
(ii) safeguard the Confidential Information of the Disclosing Party with the
same degree of care used by such Party to protect its own similar Confidential
Information, but in no event less than a reasonable degree of care; (iii) only
use the Confidential Information of the Disclosing Party for purposes of this
Agreement; and (iv) only disclose the Confidential Information of the Disclosing
Party to its employees, directors, suppliers, agents, subcontractors and
professional advisers who need to know such Confidential Information for
purposes of this Agreement.

 

(c)           Notwithstanding anything contained herein to the contrary,
Sections 10(a) and 10(b) shall not restrict the Receiving Party, its Affiliates
or its representatives from disclosing Confidential Information to the extent
reasonably necessary in connection with the enforcement of this Agreement or as
required by applicable Law or legal or regulatory process, including any tax
audit or litigation. In the event that the Receiving Party, its Affiliates or
its representatives become legally required by deposition, interrogatory,
request for documents, subpoena, civil investigative demand, formal regulatory
request or similar judicial or administrative process to disclose any
Confidential Information of the Disclosing Party, the Receiving Party shall, to
the extent permitted by Law, provide the Disclosing Party with prompt prior
written notice of such requirement so that the Disclosing Party may seek a
protective order or other similar remedy to cause such Confidential Information
not to be disclosed. The Receiving Party shall reasonably cooperate with the
Disclosing Party in connection with the Disclosing Party’s seeking of such
protective order or similar remedy. In the event that such protective order or
other similar remedy is not obtained or the Disclosing Party waives compliance
with the provisions of this Section 10(c), the Receiving Party, its Affiliate or
its representative, as the case may be, shall furnish only that portion of the
Confidential Information that has been legally required to be disclosed, and
shall exercise commercially reasonable efforts to obtain assurance that
confidential treatment shall be accorded such disclosed Confidential
Information.

 



9

 

 

11.          Miscellaneous.

 

(a)           Governing Law, Etc.

 

(i)                THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW
PRINCIPLES OF SUCH STATE THAT WOULD REQUIRE OR PERMIT THE APPLICATION OF THE
LAWS OF ANOTHER JURISDICTION.

 

(ii)              The Parties agree that any dispute, controversy or claim
arising out of or relating to this Agreement, or the validity, interpretation,
breach or termination thereof, including claims seeking redress or asserting
rights under any Law, shall be resolved exclusively in the courts of the State
of Delaware or any court of the United States located in the State of Delaware
(the “Delaware Courts”) and appellate courts having jurisdiction of appeals from
such Delaware Courts. In that context, and without limiting the generality of
the foregoing, each Party irrevocably and unconditionally:

 

(1)submits for itself and its property in any action relating to this Agreement,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the Delaware Courts, and appellate courts having
jurisdiction of appeals from any of the foregoing courts, and agrees that all
claims in respect of any such action shall be heard and determined in such
Delaware Courts or, to the extent permitted by law, in such appellate courts;

 

(2)consents that any such action may and shall be brought exclusively in such
courts and waives any objection that it may now or hereafter have to the venue
or jurisdiction of any such action in any such court or that such action was
brought in an inconvenient forum and agrees not to plead or claim the same;

 

(3)waives all right to trial by jury in any action (whether based on contract,
tort or otherwise) arising out of or relating to this Agreement or its
performance under or the enforcement of this Agreement;

 

(4)agrees that service of process in any such action may be effected by mailing
a copy of such process by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Party at its address as provided
in Section 11(b); and

 

(5)agrees that nothing in this Agreement shall affect the right to effect
service of process in any other manner permitted by the laws of the State of
Delaware.

 



10

 

 

(b)           Notices. All notices and other communications under this Agreement
shall be in writing and shall be deemed given (a) when delivered personally by
hand (with written confirmation of receipt), (b) when sent by facsimile or
e-mail of a PDF document (with written confirmation of transmission) if sent
during normal business hours of the recipient and on the next Business Day if
sent after normal business hours of the recipient or (c) one Business Day
following the day sent by overnight courier (with written confirmation of
receipt), in each case at the following addresses and facsimile numbers (or to
such other address or facsimile number as a Party may have specified by notice
given to the other Party pursuant to this provision).

 

If to Recipient:

 

  One Emmis Plaza, 40 Monument Circle   Suite 700   Indianapolis, Indiana 46204
  Attention: Scott Enright, Executive Vice President, General Counsel, and
Secretary   Phone:   Facsimile:   Email:

 

with a copy (which shall not constitute notice) to:

 

  Morgan, Lewis & Bockius LLP   1701 Market Street   Philadelphia, Pennsylvania
19103   Attention: Justin W. Chairman   Phone: (215) 963-5061   Facsimile: (215)
963-5001   Email: justin.chairman@morganlewis.com

 

If to Provider:

 

  Fairway Outdoor Advertising Group, LLC   c/o GTCR Management XI LLC   300
North LaSalle Street   Chicago, Illinois 60654   Attention: Craig A. Bondy and
David A. Donnini   Phone:   Facsimile:

 

with copies (which shall not constitute notice) to:

 

  Kirkland & Ellis LLP   300 North LaSalle Street   Chicago, Illinois 60654  
Attention: Stephen L. Ritchie, P.C.,   Daniel A. Guerin and Matthew J. Schlosser
  Phone: (312) 862-2000   Facsimile: (312) 862-2200

 



11

 

 

and

 

  Kirkland & Ellis LLP   601 Lexington Avenue   New York, New York 10022  
Attention: Jennifer S. Perkins, P.C.   Phone: (212) 446-4800   Facsimile: (212)
446-4800

 

(c)           Force Majeure. Provider shall be excused from performance under
this Agreement to the extent any force majeure, including but not limited to
disaster, hurricane, fire, war, civil commotion, strike, labor shortage,
slowdown or the unavailability of labor, governmental regulation, energy
shortage or other occurrence, in each case, not caused by and beyond the control
of Provider occurs and hinders, limits or makes impracticable the performance by
Provider of any of its obligations under this Agreement. In any such event,
Provider’s obligations under this Agreement shall be postponed to the extent and
for such time as its performance is suspended or delayed on account thereof.
Provider shall promptly notify Recipient, in writing, upon learning of the
occurrence of such event of force majeure. Upon the cessation of the force
majeure event, Provider shall use commercially reasonable efforts to resume its
performance with the least practicable delay.

 

(d)           Amendment; Waivers, Etc. This Agreement can be amended,
supplemented or changed, and any provision hereof can be waived, only by written
instrument making specific reference to this Agreement signed by Recipient and
Provider. The waiver by any Party of a breach of any provision of this Agreement
shall not operate or be construed as a further or continuing waiver of such
breach or as a waiver of any other or subsequent breach. No failure on the part
of any Party to exercise, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of such right, power or remedy by such Party preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
Except as expressly set forth herein, the rights and remedies herein provided
are cumulative and none is exclusive of any other, or of any rights or remedies
that any Party may otherwise have at law or in equity.

 

(e)           Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the Parties and their respective heirs, successors and
permitted assigns; provided that this Agreement shall not be assignable or
otherwise transferable by any Party without the prior written consent of the
other Party.

 

(f)            Other Definitions; Interpretative Provisions. Unless otherwise
expressly provided, for purposes of this Agreement, the following rules of
interpretation shall apply:

 

(i)                Time of the Essence; Calculation of Time Periods. Time is of
the essence for each and every provision of this Agreement. When calculating the
period of time before which, within which or following which any act is to be
done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded. If the last day of such
period is a non-Business Day, the period in question shall end on the next
succeeding Business Day.

 



12

 

 

(ii)              Accounting Terms. Each accounting term not defined herein has
the meaning given to it under GAAP as interpreted as of the date of this
Agreement.

 

(iii)             Dollars. Any reference in this Agreement to “$” or dollars
shall mean U.S. dollars.

 

(iv)             Exhibits/Schedules/Construction. The Exhibits and Schedules to
this Agreement are an integral part of this Agreement and are hereby
incorporated herein and made a part hereof as if set forth herein. Any
capitalized terms used in any Schedule or Exhibit but not otherwise defined
therein shall be defined as set forth in this Agreement.

 

(v)               Extent. The word “extent” in the phrase “to the extent” means
the degree to which a subject or other thing extends and such phrase shall not
mean simply “if.”

 

(vi)             Gender and Number. Any reference in this Agreement to gender
shall include all genders, and words imparting the singular number only shall
include the plural and vice versa.

 

(vii)             Headings. The division of this Agreement into Articles,
Sections and other subdivisions and the insertion of headings are for
convenience of reference only and shall not affect or be utilized in construing
or interpreting this Agreement. All references in this Agreement to any
“Article,” “Section” or other subdivision are to the corresponding Article,
Section or other subdivision of this Agreement unless otherwise specified.

 

(viii)            Herein. The words such as “herein,” “hereinafter,” “hereof,”
“hereunder” and “hereto” refer to this Agreement as a whole and not merely to a
subdivision in which such words appear unless the context otherwise requires.

 

(ix)              Including. The word “including” or any variation thereof means
“including, without limitation” and shall not be construed to limit any general
statement that it follows to the specific or similar items or matters
immediately following it.

 

(x)               Joint Negotiation and Drafting. The Parties have participated
jointly in the negotiation and drafting of this Agreement and, in the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as jointly drafted by the Parties and no presumption or burden of
proof shall arise favoring or disfavoring any Party by virtue of the authorship
of any provision of this Agreement.

 

(g)          Entire Agreement. This Agreement (including the schedules hereto)
and the Transaction Agreements constitute the entire agreement and supersede all
prior agreements, understandings and representations, both written and oral,
between the Parties with respect to the subject matter hereof.

 



13

 

 

(h)           Severability. If any term or other provision of this Agreement is
invalid, illegal, or incapable of being enforced by any Law or public policy all
other terms or provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby is consummated as originally contemplated to
the greatest extent possible.

 

(i)            Relationship of the Parties. The services that Provider renders
to Recipient under this Agreement will be as an independent contractor with
respect to Recipient. Nothing contained in this Agreement will be construed to
create a joint venture or partnership, or the relationship of principal and
agent, or employer and employee, between Provider and Recipient.

 

(j)            Specific Performance. Each Party acknowledges and hereby agrees
that any breach of this Agreement would give rise to irreparable harm for which
monetary damages would not be an adequate remedy. Accordingly, the Parties
acknowledge and hereby agree that in the event of any breach or threatened
breach by Provider on the one hand, or Recipient, on the other hand, of any of
their respective covenants or obligations set forth in this Agreement, Provider,
on the one hand, and Recipient, on the other hand, in addition to any other
right or remedy that such Party may be entitled at law or equity, shall be
entitled to seek an injunction or injunctions to prevent or restrain breaches or
threatened breaches of this Agreement and to specifically enforce the terms and
provisions of this Agreement to prevent breaches or threatened breaches of, or
to enforce compliance with, the covenants and obligations of the other under
this Agreement without the necessity of proving the inadequacy of money damages
as a remedy, and the Parties further agree to waive any requirement for the
securing or posting of any bond in connection with the obtaining of any such
injunctive or other equitable relief, this being in addition to and not in
limitation of any other remedy to which each Party may be entitled at law or in
equity.

 

(k)           Counterparts; Effectiveness; Third Party Beneficiaries. This
Agreement may be executed in several counterparts, each of which shall be deemed
an original and all of which shall together constitute one and the same
instrument. This Agreement shall become effective when each Party shall have
received a counterpart hereof signed by all of the other Parties. Until and
unless each Party has received a counterpart hereof signed by the other Party,
this Agreement shall have no effect and no Party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication). Except for Section 9(c), which is intended to benefit,
and to be enforceable by, the Parties specified therein, this Agreement,
together with the schedules hereto are not intended to confer in or on behalf of
any Person not a Party to this Agreement (and their successors and assigns) any
rights, benefits, causes of action or remedies with respect to the subject
matter or any provision hereof.

 

[Signature page follows.]

 

14

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
by their respective authorized officers as of the day and year first above
written.

 

  Recipient:       FMG KENTUCKY, LLC           By: /s/ Daniel Streek   Name:
Daniel Streek   Title: President, Secretary and Treasurer       FMG VALDOSTA,
LLC           By: /s/ Daniel Streek   Name: Daniel Streek   Title: President,
Secretary and Treasurer

 



[Signature Page to Transitional Services Agreement]

 





 

 

  Provider:       FAIRWAY OUTDOOR ADVERTISING GROUP, LLC           By: /s/
Daniel Streek   Name: Daniel Streek   Title: President, Secretary and Treasurer

 

[Signature Page to Transitional Services Agreement]



 



 



 